DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 01/11/2021 for application no. 15/482,405.
The present application, filed on 04/07/2017, has a provisional application 62/320,213 filed on 04/08/2016.
Claims 1 – 3, 7, 10 – 12, and 15 – 25 are currently pending. Claims 1 and 12 are independent claims. Claims, 4 – 6, 8 – 9, and 13 – 14 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application, filed on 04/01/2017, claims for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) based on the U.S. Provisional Application 62/320,213 filed on 04/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Acknowledgment is made of Applicant’s claim amendments on 01/11/2021. The claim amendments are entered. Presently, claims 1 – 3, 7, 10 – 12, and 15 – 25 are currently pending. Claims 4 – 6, 8 – 9, and 13 – 14 are cancelled.
Applicant's current claims filed but are not persuasive, thus claims 1– 3, 7, 10 – 12, and 15 – 25 are rejected under 35 U.S.C. 103. Arguments are considered moot for cancelled claims 4 – 6, 8 – 9, and 13 – 14.

Response to Arguments
Applicant's current claims filed but are not persuasive, thus claims 1– 3, 7, 10 – 12, and 15 – 25 are rejected under 35 U.S.C. 103. Arguments are considered moot for cancelled claims 4 – 6, 8 – 9, and 13 – 14. Rejection based on 35 U.S.C. 103
Applicant asserts “The cited portion of Regan (paragraph 0202 of the reference), however, does not describe a system for monitoring improvements of a user's skill level during the delivery of remediation content to detect triggering of a halting criterion when the user's skill level has improved by a sufficient degree. Instead, the cited portion of Regan merely describes an approach for providing an initial estimate of a user's skill level”, (Remarks, Pg. 2).
Examiner’s Response: 
The Examiner respectfully disagrees. Regarding claims1 and 12, Regan teaches “determine that the updated user skills exceeds the initial user skill level by at least the threshold positive change in skill level to satisfy the at least one halting criterion” as stated in 
Dependent claims 2 – 3, 7, 10 – 11, and 15 – 25 maintain rejections for being either directly or indirectly dependent on the rejected claims 1 or 12. Please see the current 35 U.S.C. 103 rejection of claims 1– 3, 7, 10 – 12, and 15 – 25 in this Office Action for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7, 10 – 12, and 15 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0079554, hereinafter "Lee") in view of Regan et al. (US 2016/0180248, hereinafter “Regan”).

Regarding Claim 1 (previously presented),
	Lee teaches an artificial intelligence based recommendation system (Par. [0027]: “The present invention is to provide a learning system and a learning method having advantages of generating a most appropriate response using natural language processing during language learning” teaches the language learning system as the recommendation system wherein the most appropriate response is the recommendation; Par. [0044]: “The data and model storage unit 900…stores dialogue corpus data required in the language learning system according to the exemplary embodiment of the present invention, a machine learning model generated by being extracted from the dialogue corpus data, result data depending on learning processing, or the like” teaches the language learning system uses a machine learning model (artificial intelligence (AI))) comprising: 
a user device (Fig. 1 user terminal 10) comprising: 
a network interface configured to exchange data via a communication network (Fig. 1 & Par. [0035]: “Referring to FIG. 1, a language learning system according to an exemplary embodiment of the present invention is configured to largely include a user terminal 10 and a main server 20 for language learning which is connected to the user terminal through a network” teaches the user terminal (user device) is connected to a main server for communication through a network (network interface); Par. [0039]: “In FIG. 1, the user terminal 10 is exemplified as one terminal, but the user terminal connected to the main server 20 to transmit and receive data through the network communication may be configured in plural” teaches the exchange of data between the user terminal (user interface) with the main server through a network communication (network interface via communication network)); and 
an I/O subsystem configured to convert electrical signals to user interpretable outputs via a user interface (Fig. 1 & Par. [0037]: “When a user (learner) conducts an utterance, the speech input unit 101 is a means of receiving speech, and when the user transfers dialogue content as text instead of the utterance, the text input unit 102 is a means of receiving text information…Result value data of the main server 20 side are transmitted to the user terminal 10 through the network communication and output from the speech output unit 103 or the text output unit 104 of the user terminal” teaches the speech input 101, the text input unit 102, the speech output unit 103, and the text output unit 104 as part of the I/O subsystem which converts signals or utterances as input into speech or text output (user interpretable output) via a user terminal (user interface)); 
Fig. 1 main server 20) configured to: 
		…
provide first content to the user device (Par. [0037]: “Result value data of the main server 20 side are transmitted to the user terminal 10 through the network communication and output from the speech output unit 103 or the text output unit 104 of the user terminal” teaches the result value data which is output to the user terminal (user interaction is held with a user) as the first content given to a user);
receive data indicative of a user pattern of interaction (Par. [0049]: “The modeling is performed using the redetected grammar error data to be able to derive a detection pattern of the grammar error depending on the re -learner utterance” teaches the pattern of grammar error depending on the re-learner utterance as the pattern of interaction of the user in order to receive grammar error); and
generate a trigger value characterizing the user pattern of interaction (Par. [0180]: “For example, the probability of the error sentence into which to is substituted instead of the preposition for corresponds to 0.332 and becomes ranking 1 probability” teaches the probability of the error sentence as the trigger value of the pattern of error of a user wherein the error is received from user interaction); and
an artificial intelligence engine (Fig. 1 main server 20 & Par. [0052]: “the semantic analyzer 300 extracts material or information stored in the semantic analysis model 901 of the data and model storage unit 900 and analyzes a meaning using a machine learning method such as CRF and MaxEnt using the extracted material or information” teaches the semantic analysis within the main server uses machine learning methods (artificial intelligence) wherein the main server is the artificial intelligence engine) configured to receive inputs from the user device (Par. [0037]: “When a user (learner) conducts an utterance, the speech input unit 101 is a means of receiving speech, and when the user transfers dialogue content as text instead of the utterance, the text input unit 102 is a means of receiving text information. Dialogue data of foreign language learning input as the speech or the text are transmitted to the main server 20 through network communication” teaches user input (either utterance or text input) is first received through the user terminal (user device) and then transmitted to the main server 20 (artificial intelligence engine)), wherein the artificial intelligence engine is launched by the content management server (Fig. 1 & Par. [0052]: “the semantic analyzer 300 extracts material or information stored in the semantic analysis model 901 of the data and model storage unit 900 and analyzes a meaning using a machine learning method such as CRF and MaxEnt using the extracted material or information” teaches the semantic analyzer 300 within the main server 20 (content management server containing the artificial intelligence engine) launches CRF and MaxEnt which are machine learning methods to analyze the meaning of extracted material), and wherein the artificial intelligence engine is configured to: 
…
launch a dialogue interface based on the received inputs (Fig. 1 & Par. [0037]: “When a user (learner) conducts an utterance, the speech input unit 101 is a means of receiving speech, and when the user transfers dialogue content as text instead of the utterance, the text input unit 102 is a means of receiving text information…Result value data of the main server 20 side are transmitted to the user terminal 10 through the network communication and output from the speech output unit 103 or the text output unit 104 of the user terminal” teaches the utterance as the received input or received speech which launches the dialogue content as text; Par. [0059]: “The dialogue manager 400 receives the input text data of the user (in the above example, "Do you know how to get to Happy Market?") and modeling values (in the above example, speech act, head act, entity name) which are analyzed by the semantic analyzer 300 to determine a response (or action) at the language learning system side” teaches the dialogue manager 400 which is part of the main server to launching a dialogue based on the inputs received from the user terminal); 
identify remediation dialogue based on received user inputs (Par. [0061]: “Further, the dialogue manager 400 determines whether the utterance contents of the speech data or the text data input by the user are appropriate utterance contents corresponding to a domain set in a language education program” teaches the received user inputs as the utterance contents of the text data which can be identifies as appropriate utterance contents; Par. [0063]: “Further, when the user response utterance is inappropriate, the dialogue manager 400 directly provides a correct answer to the user or generates the response utterance candidate for user learning to perform management to allow the learner to search for an appropriate sentence by himself/herself” teaches the correct answer or response utterance as the remediation dialogue), wherein the remediation dialogue comprises multiple levels of interrogation and Fig. 6 teaches the remediation dialogue incorporate multiple levels of user re-utterance based on whether the utterance was appropriate or not appropriate and presenting a modified response based on the grammar error)...; 
deliver the remediation dialogue (Par. [0063]: “Further, when the user response utterance is inappropriate, the dialogue manager 400 directly provides a correct answer to the user or generates the response utterance candidate for user learning to perform management to allow the learner to search for an appropriate sentence by himself/herself” teaches the correct answer or response utterance as the remediation dialogue which is the delivered to the user), wherein at least one level of interrogation of the remediation dialogue comprises a question and supplemental content (Fig. 6 depicts some of the levels such as S202, S205, and S208 as levels of interrogation comprising questions of whether the user utterance is appropriate or not and the supplemental content as the hints presented in levels S203, S206, and S209),...;
receive a plurality of responses from the user device in response to the remediation dialogue (Fig. 6 teaches the multiple responses of the user S201, S204, S208, and S210 & Par. [0164]: “Next, the user re-utters the sentence using the hint based on the core word presented in step S203 (S204). It is determined whether the re-uttered content is an inappropriate utterance or if the user again asks for help (S205). When the re-uttered content is an appropriate utterance or the user does not ask for help, the process proceeds to S211 to generate a response utterance of a dialogue continued on the system. On the other hand, when the re-uttered content is an inappropriate utterance or the user asks for help, a response hint by a grammar error generation is presented (S206)” teaches when the user’s re-utterance as the response of the user in response to the hint (remediation dialogue) given by the system in which the user responds multiple times until the correct answer is said by the user or the system provides the correct answer);
… receiving each of the plurality of responses via application of a natural language processing algorithm (Par. [0027]: “The present invention is to provide a learning system and a learning method having advantages of generating a most appropriate response using natural language processing during language learning. That is, when a learner does not know what to respond while learning, learner utterance is induced using response generation to help continue a conversation, and motivation and interest in learning may be generated using problem generation” teaches a plurality of responses are obtained from a learner to the learning system which is obtained through natural language processing during a language learning)…;
…
Lee does not explicitly teach “receive a user identification identifying a user from the user device;…determine an initial user skill level based on the inputs;…wherein the remediation dialogue…is associated with at least one halting criterion associated with a threshold positive change in skill level;…wherein the supplemental content is selected based on a user skill level as identified in a user model when the supplemental content is selected,…reevaluate the user skill level subsequent to receiving each of the plurality of responses via application…to each response 
However, Regan teaches receive a user identification identifying a user from the user device (Fig. 2 & Par. [0041]: “The role table 200 includes an entry for each role, the skills table 201 includes an entry for each skill, which is subdivided into different levels of proficiency, and the user table 202 includes an entry for each user… The user table 202 is linked to the skills table 201 to indicate what skills each user currently has” teaches the users in the user table 202 are given an identification such as ‘user1’, ‘user2’, ‘user3’…‘userx’; Par. [0040]: “As shown in FIG. 1, the users may connect to the learning system using tablet computers 102 (e.g., an IPAD), smart phones 103, laptop computers 104, desktop personal computers 105” teaches each user connected to a learning system through a device);…
determine an initial user skill level based on the inputs (Par. [0102]: “The system can be configured to score a user's performance based on the amount of time taken to complete activities and the paths they take. For example, in a required E-Book, a user can be scored by time taken to visit each page, and in a modality where links to additional material are provided, a user may be scored on the frequency of participation in the related activities” teaches the score configured to a user’s performance based on the user’s input while using an E-Book as the initial user skill level);
…wherein the remediation dialogue…is associated with at least one halting criterion associated with a threshold positive change in skill level (Par. [0202]: “Referring to FIG. 22, the method includes seeding default values in an array (S501), querying a pool of available questions for a next question of the skill tested that is within a certain threshold of a difficulty that matches a user's current most likely value (S502), asking the user the question (S503), calculating the probability of the user answering the question correctly for every value in the array (S504), finding a local maximum or calculating a weight average of the array to determine a value of the user's skill (S505), finding a next available question that matches a new posterior for the user's skill (S506), and continue to step 503 unless a stop condition is encountered. In an embodiment, the stop condition is encountered after a fixed number of questions have been gone through or the certainty of the skill is above a threshold” teaches the questions given to the user as the remediation dialogue which is associated with a stopping condition (halting criterion) when a user’s skill level is determined to be above a threshold (threshold positive change in skill level));
…wherein the supplemental content is selected based on a user skill level as identified in a user model when the supplemental content is selected (Par. [0041]: “Thus, if it is the first user's goal to obtain the first role, from reviewing the tables, the Brain knows that the first user needs to increase their knowledge of the first skill from a satisfactory level to an expert level, and structures their learning content accordingly” teaches learning content (supplemental content) is provided accordingly based on the needs of the user to increase their knowledge and skill level; Par. [0154]: “Learners and administrators can also customize these models. This allows a wide range of administrators, trainers, educators, and end users the ability to customize the recommendations provided to better target their specific content or need” teaches the models that are customized as user models based on the specific content needed in the recommendations);…
reevaluate the user skill level subsequent to receiving each of the plurality of responses via application…to each response of the plurality of responses to determine an updated user skill level (Par. [0192]: “The system also supports adaptive assessments, such as a computer adaptive test (CAT). The system assigns a person a proficiency in a skill, and asks them several questions. For example, the questions may be sent from the Brain 120 to a user device (e.g., 102, 103, etc.). Based on their answers, the system (e.g., Brain 120) changes its evaluation of the person with respect to their proficiency in one or more skills. Their proficiency in a given skill may be represented using a Bayesian style approach, where a function is maintained that represents the probability that a user has a given skill based on all prior information” teaches the computer adaptive test (CAT) as the application used to reevaluation (change of evaluation) of a person’s proficiency in a skill after receiving the answers or responses from questions sent from the system wherein the updated user skill level is the change in proficiency of a skill);
determine that the updated user skill exceeds the initial user skill level by at least the threshold positive change in skill level to satisfy the at least one halting criterion (Par. [0202]: “Referring to FIG. 22, the method includes seeding default values in an array (S501), querying a pool of available questions for a next question of the skill tested that is within a certain threshold of a difficulty that matches a user's current most likely value (S502), asking the user the question (S503), calculating the probability of the user answering the question correctly for every value in the array (S504), finding a local maximum or calculating a weight average of the array to determine a value of the user's skill (S505), finding a next available question that matches a new posterior for the user's skill (S506), and continue to step 503 unless a stop condition is encountered. In an embodiment, the stop condition is encountered after a fixed number of questions have been gone through or the certainty of the skill is above a threshold” teaches the current most likely value of the user’s skill level within a threshold as the initial user skill level wherein the skill above a threshold is taught as the updated user skill that exceeds the threshold and indicates a threshold positive change in skill level which is the halting criterion or stopping condition of the encounter); and
terminate the remediation dialogue based on the at least one halting criterion being satisfied (Fig. 22 & Par. [0202]: “In an embodiment, the stop condition is encountered after a fixed number of questions have been gone through or the certainty of the skill is above a threshold” teaches the questions asked to the user as the remediation dialogue which is stopped or terminated when a fixed number of questions have been through or a certainty of the skill is above a threshold (halting criterion)).
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee to incorporate the identification of users, content recommended for increasing the skill level of users, and a stopping condition encountered when a fixed number of question have gone through or the certainty of a skill is above a threshold also indicated an updated user skill level of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).
	
Regarding claim 2 (previously presented),
Lee in view of Regan teach the system of claim 1.
Regan further teaches wherein the content management server (Par. [0160]: “In an exemplary embodiment, the brain 120 is located on a central server (e.g., see training system 100 in FIG. 1) that is located remote from remote access devices such as 102, 103, 104, or 105 across the communication network 101” teaches central server (training system 100) as the content management server) is further configured to receive an indication of an updated user skill level with the indication of completion of the remediation dialogue (Par. [0084]: “The system performs a Bayesian analysis of behavior within a modality (e.g. the movement in a learner's scores when the learner completes multiple E-Books sequentially) and movement between modalities (e.g. the movement in the learner's scores when the learner completes an E-Books and an interactive video sequentially), and then offers a recipe whereby each learner makes their next learning activity selection based on an updated analysis of previous outcomes, especially the learner's successes and failures within the last modality. For example, if a learner's scores are consistently positively affected by completing an E-Book and then a Simulation, the recipe will suggest Simulation content whenever the learner completes an E-Book” teaches once a user completes a simulation or E-Book (remediation dialogue), the user’s scores are positively affected from the initial score thus a movement in the user’s score in a positive affect is an indication of an updated user skill level). 
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee in view of Regan to incorporate the indication of a user’s score positively affected when a simulation is completed of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).
Regarding claim 3 (previously presented),
Lee in view of Regan teach the system of claim 2.
Regan further teaches wherein the content management server is configured to select second content based on the updated user skill level and to deliver the second content to the user device following termination of the remediation dialogue (Par. [0084]: “For example, if a learner's scores are consistently positively affected by completing an E-Book and then a Simulation, the recipe will suggest Simulation content whenever the learner completes an E-Book” teaches a suggestion of a Simulation content selected (second content) to be presented to the user once an E-book is completed (termination of a the remediation dialogue) based on the positive affect of a learner’s scores when completing an E-Book and Simulation (updated user skill level)). 
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
Lee in view of Regan to incorporate the delivering Simulation content based on a user’s score positively affected when a simulation is completed of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).
Regarding claim 7 (previously presented),
Lee in view of Regan teach the system of claim 3.
Lee further teaches wherein the delivered content corresponds to a request received from the user as part of the remediation dialogue (Fig. 6 & Par. [0160]: “Next, it is queried whether the user utterance is an inappropriate utterance or the user asks for help for the dialogue sentence through the user terminal (S202)” teaches as part of the remediation dialogue in Fig. 6, the user requests for help for the dialogue sentence which is delivered after (step S203)). 

Regarding claim 10 (previously presented),
Lee in view of Regan teach the system of claim 7.
Lee further teaches wherein the natural language processing algorithm comprises at least one of: a speech recognition algorithm (Par. [0050]: “The speech recognizer 200 of the learning processing unit 100 receives the speech data input by user utterance in the user terminal 10 through the network communication to recognize the speech data and change the speech data to text data corresponding to the speech data” teaches the speech recognizer uses a speech recognition algorithm to recognize the speech data and change the speech data); and natural language understanding algorithm (Par. [0027]: “The present invention is to provide a learning system and a learning method having advantages of generating a most appropriate response using natural language processing during language learning” teaches the natural language algorithm used to learn or understand languages). Regarding claim 11 (previously presented),
Lee in view of Regan teach the system of claim 1.
Lee further teaches wherein launching the dialogue interface comprises launching a user interface on the user device, wherein the user interface is configured to display dialogue content (Par. [0065]: “The response candidates are transferred to the user terminal 10 and thus may be the utterance candidate groups which are output to the user” teaches the user terminal is used as the user interface to display the output dialogue to the user) and receive user responses to the displayed dialogue content (Par. [0159]: “Referring to FIG. 6, the user first uses the user terminal 10 to utter under the given predetermined domain depending on the language learning program (S201). The utterance content of the user is acquired as speech or text data” teaches the user terminal is used as the user interface for the user to input; Par. [0164]: “Next, the user re-utters the sentence using the hint based on the core word presented in step S203 (S204)” teaches the re-utterance due to the response to the displayed dialogue content).

Regarding claim 12 (currently amended),
Lee teaches a method for artificial intelligence based content recommendation and provisioning (Par. [0027]: “The present invention is to provide a learning system and a learning method having advantages of generating a most appropriate response using natural language processing during language learning” teaches the language learning method for a  recommendation system (learning system) wherein the most appropriate response is the recommendation; Par. [0044]: “The data and model storage unit 900…stores dialogue corpus data required in the language learning system according to the exemplary embodiment of the present invention, a machine learning model generated by being extracted from the dialogue corpus data, result data depending on learning processing, or the like” teaches the language learning system uses a machine learning model (artificial intelligence (AI))), the method comprising: 
	…
receiving data indicative of a user pattern of interaction (Par. [0049]: “The modeling is performed using the redetected grammar error data to be able to derive a detection pattern of the grammar error depending on the re -learner utterance” teaches the patter of grammar error depending on the re-learner utterance as the pattern of interaction of the user in order to receive grammar error); 
generating a trigger value characterizing the user pattern of interaction (Par. [0180]: “For example, the probability of the error sentence into which to is substituted instead of the preposition for corresponds to 0.332 and becomes ranking 1 probability” teaches the probability of the error sentence as the trigger value of the pattern of error of a user wherein the error is received from user interaction); 
triggering the launch of an artificial intelligence engine (Par. [0179]: “The error words (for example, to, at, and the like) corresponding to the position and kind of the error of the corresponding sentence are predicted using the machine learning model, and the error sentence into which the error words are substituted is generated based on the probability information” teaches the error within a sentence are then predicted using a machine learning model within the main server (artificial intelligence engine) which is triggered to launch in order to predict the error within a sentence);
launching a dialogue interface based on the received inputs (Fig. 1 & Par. [0037]: “When a user (learner) conducts an utterance, the speech input unit 101 is a means of receiving speech, and when the user transfers dialogue content as text instead of the utterance, the text input unit 102 is a means of receiving text information…Result value data of the main server 20 side are transmitted to the user terminal 10 through the network communication and output from the speech output unit 103 or the text output unit 104 of the user terminal” teaches the utterance as the received input or received speech which launches the dialogue content as text; Par. [0059]: “The dialogue manager 400 receives the input text data of the user (in the above example, "Do you know how to get to Happy Market?") and modeling values (in the above example, speech act, head act, entity name) which are analyzed by the semantic analyzer 300 to determine a response (or action) at the language learning system side” teaches the dialogue manager 400 which is part of the main server to launching a dialogue based on the inputs received from the user terminal) with the artificial intelligence engine (Fig. 1 main server 20 & Par. [0052]: “the semantic analyzer 300 extracts material or information stored in the semantic analysis model 901 of the data and model storage unit 900 and analyzes a meaning using a machine learning method such as CRF and MaxEnt using the extracted material or information” teaches the semantic analysis within the main server uses machine learning methods (artificial intelligence) wherein the main server is the artificial intelligence engine); 
upon launching the dialogue interface (Par. [0059]: “That is, it is determined how to process an answer or a response in response to the dialogue content (in the above example, a sentence of a question form) of the user (learner)” teaches the dialogue content initiated from the launch of the dialogue manager (dialogue interface) which leads to the processing of answers/response (received inputs)), identifying remediation dialogue with the artificial intelligence engine based on the received inputs (Par. [0061]: “Further, the dialogue manager 400 determines whether the utterance contents of the speech data or the text data input by the user are appropriate utterance contents corresponding to a domain set in a language education program” teaches the received user inputs as the utterance contents of the text data which can be identifies as appropriate utterance contents; Par. [0063]: “Further, when the user response utterance is inappropriate, the dialogue manager 400 directly provides a correct answer to the user or generates the response utterance candidate for user learning to perform management to allow the learner to search for an appropriate sentence by himself/herself” teaches the correct answer or response utterance as the remediation dialogue
upon identifying the remediation dialogue, delivering first content associated with the remediation dialogue to the user device (Par. [0064]: “In this case, the dialogue manager 400 selects one of the appropriate response utterance candidate groups of the dialogue content generated from the dialogue candidate generator 500, without being limited to the method of directly providing the correct answer to present the selected response utterance candidate group to the user in an example of choosing problem type along with an inappropriate response” teaches upon selecting an appropriate response (identifying a remediation dialogue), the correct answer (first content associated with the remediation dialogue) is provided to the user);
…
receiving an indication of completion of the remediation dialogue with the content management server (Par. [0162] – [0164]: “Meanwhile, when the user utterance is inappropriate or the user asks for help, a hint for the appropriate response utterance using the core word is provided (S203)” teaches the dialogue of a complete sentence which the hint for an appropriate response utterance is provided); and 
delivering second content to the user device after receipt of the indication of completion of the remediation dialogue (Par. [0164]: “Next, the user re-utters the sentence using the hint based on the core word presented in step S203 (S204). It is determined whether the re-uttered content is an inappropriate utterance or if the user again asks for help (S205)” teaches once indication of the dialogue with the hint is complete, the second content is delivered to the user terminal (user device) for re-uttering the sentence with the hint).
Lee does not explicitly teach “receiving at a content management server a user identification from a user device, wherein the user identification identifies a user;…, wherein the remediation dialogue is associated with at least one halting criteria associated with a threshold positive change in skill level;…terminating the remediation dialogue with the artificial intelligence engine based on the at least one halting criteria by: generating a user performance metric that comprises a change in the user skill level; and comparing the user performance metric to the halting criteria to determine that the change in the user skill level is greater than the threshold positive change in skill level”. 
However, Regan teaches receiving at a content management server (Par. [0160]: “In an exemplary embodiment, the brain 120 is located on a central server (e.g., see training system 100 in FIG. 1) that is located remote from remote access devices such as 102, 103, 104, or 105 across the communication network 101” teaches central server (training system 100) as the content management server) a user identification from a user device, wherein the user identification identifies a user (Fig. 2 & Par. [0041]: “The role table 200 includes an entry for each role, the skills table 201 includes an entry for each skill, which is subdivided into different levels of proficiency, and the user table 202 includes an entry for each user… The user table 202 is linked to the skills table 201 to indicate what skills each user currently has” teaches the users in the user table 202 are given an identification such as ‘user1’, ‘user2’, ‘user3’…‘userx’; Par. [0040]: “As shown in FIG. 1, the users may connect to the learning system using tablet computers 102 (e.g., an IPAD), smart phones 103, laptop computers 104, desktop personal computers 105” teaches each user connected to a learning system through a device);…, wherein the remediation dialogue is associated with at least one halting criteria associated with a threshold positive change in skill level (Par. [0202]: “Referring to FIG. 22, the method includes seeding default values in an array (S501), querying a pool of available questions for a next question of the skill tested that is within a certain threshold of a difficulty that matches a user's current most likely value (S502), asking the user the question (S503), calculating the probability of the user answering the question correctly for every value in the array (S504), finding a local maximum or calculating a weight average of the array to determine a value of the user's skill (S505), finding a next available question that matches a new posterior for the user's skill (S506), and continue to step 503 unless a stop condition is encountered. In an embodiment, the stop condition is encountered after a fixed number of questions have been gone through or the certainty of the skill is above a threshold” teaches the questions given to the user as the remediation dialogue which is associated with a stopping condition (halting criterion) when a user’s skill level is determined to be above a threshold (threshold positive change in skill level));
terminating the remediation dialogue with the artificial intelligence engine (Par. [0040]: “According to an exemplary embodiment, a system provides an artificial intelligence (AI) based recommendation engine (hereinafter referred to as the “Brain”) which advises a learner on learning activities, resources & communities” teaches the artificial intelligence based recommendation engine as the artificial intelligence engine) based on the at least one halting criteria (Fig. 22 & Par. [0202]: “In an embodiment, the stop condition is encountered after a fixed number of questions have been gone through or the certainty of the skill is above a threshold” teaches the questions asked to the user as the remediation dialogue which is stopped or terminated when a fixed number of questions have been through or a certainty of the skill is above a threshold (halting criterion)) by: 
Par. [0171]: “If the user answers the question correctly, their skill level increases, and if the user answers the question incorrectly, their skill level decreases. The amount of the increase and decrease is based on the relative difference between the user's current skill level and the difficulty of the question” teaches the user skill level can increase or decrease which is the change in user skill level and the current skill level is the user performance metric);
comparing the user performance metric to the halting criteria to determine that the change in the user skill level is greater than the threshold positive change in skill level (Par. [0059]: “the Brain determines the optimal set of learning modalities by comparing the performance of the user in each learning modality against a predefined threshold, and selecting those that exceed the threshold. For example, if the threshold is 70% and the performance of the user on learning content in interactive videos, audio podcasts, and e-books is 80%, 50%, 85%, respectively, the system would decide that the user's optimal set includes interactive videos and E-books” teaches the performance of the user (user performance metric) is compared to a predefined threshold (halting criteria) wherein the performance above the threshold is the user skill level greater than the threshold indicating a positive change in skill level; Par. [0202]: “In an embodiment, the stop condition is encountered after a fixed number of questions have been gone through or the certainty of the skill is above a threshold” teaches the halting criteria or stopping condition includes the certainty of a skill is above a threshold).
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
Lee to incorporate the identification of users, content recommended for increasing the skill level of users, and a stopping condition encountered when a fixed number of question have gone through or the certainty of a skill is above a threshold also indicated an updated user skill level of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).

Regarding Claim 15 (previously presented),
Claim 15 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 15 is a method claim that corresponds to the system of claim 2.

Regarding Claim 16 (previously presented),
Claim 16 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 16 is a method claim that corresponds to the system of claim 3.

Regarding Claim 17 (original),
Lee in view of Regan teach the method of claim 16.
Lee further teaches wherein the remediation dialogue comprises multiple levels of interrogation and response (Fig. 6 teaches the remediation dialogue incorporate multiple levels of user re-utterance based on whether the utterance was appropriate or not appropriate and presenting a modified response based on the grammar error).

Regarding Claim 18 (previously presented),
Lee in view of Regan teach the method of claim 17.
Lee further teaches wherein at least one of the levels of interrogation comprise a question and supplemental content (Fig. 6 depicts some of the levels such as S202, S205, and S208 as levels of interrogation comprising questions of whether the user utterance is appropriate or not and the supplemental content as the hints presented in levels S203, S206, and S209),…and wherein the supplemental content corresponds to a request received from the user as part of the remediation dialogue (Fig. 6 & Par. [0160] – [0162]: “Next, it is queried whether the user utterance is an inappropriate utterance or the user asks for help for the dialogue sentence through the user terminal (S202)… Meanwhile, when the user utterance is inappropriate or the user asks for help, a hint for the appropriate response utterance using the core word is provided (S203)” teaches as part of the remediation dialogue in Fig. 6, the user requests for help for the dialogue sentence and in response, a hint for the appropriate response (supplemental content) is provided).
Lee does not explicitly teach “wherein the supplemental content corresponds to the user skill level as identified in a user model at a time of selection of the supplemental content”.
However, Regan teaches wherein the supplemental content corresponds to the user skill level as identified in a user model at a time of selection of the supplemental content (Par. [0041]: “Thus, if it is the first user's goal to obtain the first role, from reviewing the tables, the Brain knows that the first user needs to increase their knowledge of the first skill from a satisfactory level to an expert level, and structures their learning content accordingly” teaches learning content (supplemental content) is provided accordingly based on the needs of the user to increase their knowledge and skill level; Par. [0154]: “Learners and administrators can also customize these models. This allows a wide range of administrators, trainers, educators, and end users the ability to customize the recommendations provided to better target their specific content or need” teaches the models that are customized as user models based on the specific content needed in the recommendations). 
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee in view of Regan to incorporate content recommended for increasing the skill level of users of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).

Regarding Claim 19 (original),
Lee in view of Regan teach the method of claim 17.
Regan further teaches further comprising reevaluating the user skill level subsequent to receiving each level of interrogation and response with the artificial intelligence engine (Par. [0192]: “The system also supports adaptive assessments, such as a computer adaptive test (CAT). The system assigns a person a proficiency in a skill, and asks them several questions. For example, the questions may be sent from the Brain 120 to a user device (e.g., 102, 103, etc.). Based on their answers, the system (e.g., Brain 120) changes its evaluation of the person with respect to their proficiency in one or more skills. Their proficiency in a given skill may be represented using a Bayesian style approach, where a function is maintained that represents the probability that a user has a given skill based on all prior information” teaches the reevaluation (change of evaluation) of a person’s proficiency in a skill after receiving the answers or responses from questions sent from the system each level of interrogation and response; Par. [0040]: “According to an exemplary embodiment, a system provides an artificial intelligence (AI) based recommendation engine (hereinafter referred to as the “Brain”) which advises a learner on learning activities, resources & communities” teaches the artificial intelligence based recommendation engine or the “Brain” as the artificial intelligence engine).
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee in view of Regan to incorporate a stopping condition encountered when a fixed number of question have gone through or the certainty of a skill is above a threshold also indicated an updated user skill level by the “Brain” of Regan. 
Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).

Regarding Claim 20 (previously presented),
Lee in view of Regan teach the method of claim 19.
Lee further teaches…application of a natural language processing algorithm to at least one response received from the user device as part of the remediation dialogue (Par. [0027]: “The present invention is to provide a learning system and a learning method having advantages of generating a most appropriate response using natural language processing during language learning. That is, when a learner does not know what to respond while learning, learner utterance is induced using response generation to help continue a conversation, and motivation and interest in learning may be generated using problem generation” teaches a plurality of responses are generated through natural language processing during a language learning for an appropriate response generation to help continue a conversation (remediation dialogue)).
However, Lee does not explicitly teach “wherein reevaluating the user skill level comprises application…processing algorithm to at least one response received from the user device as part of the remediation dialogue”.
Regan teaches wherein reevaluating the user skill level comprises application…processing algorithm to at least one response received from the user device as part of the remediation dialogue (Par. [0192]: “The system also supports adaptive assessments, such as a computer adaptive test (CAT). The system assigns a person a proficiency in a skill, and asks them several questions. For example, the questions may be sent from the Brain 120 to a user device (e.g., 102, 103, etc.). Based on their answers, the system (e.g., Brain 120) changes its evaluation of the person with respect to their proficiency in one or more skills. Their proficiency in a given skill may be represented using a Bayesian style approach, where a function is maintained that represents the probability that a user has a given skill based on all prior information” teaches the computer adaptive test (CAT) as the application and the Bayesian style approach as the processing algorithm used for reevaluation (change of evaluation) of a person’s proficiency in a skill after receiving the answers or responses from questions sent from the system as part of the remediation dialogue).
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee in view of Regan to incorporate the evaluation of responses using Bayesian style approach of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of Regan: Par. [0216]).

Regarding Claim 21 (original),
Claim 21 is substantially similar to claim 10 and therefore is rejected on the same ground as claim 10. Claim 21 is a method claim that corresponds to the system of claim 10.

Regarding Claim 22 (previously presented),
Claim 22 is substantially similar to claim 11 and therefore is rejected on the same ground as claim 11. Claim 22 is a method claim that corresponds to the system of claim 11.

Regarding Claim 23 (previously presented),
Lee in view of Regan teach the method of claim 12.
Regan further teaches the method further comprising: 
retrieving with the content management server user information from a memory (Par. [0041]: “FIG. 2 illustrates an example of tables that may be stored by the learning system that shows a mapping of roles to skills and users to skills… and the user table 202 includes an entry for each user” teaches the user information from the user tables are stored by the learning system and retrieved by the learning system (content management server)), wherein the user information identifies progress by the user through a content progression (Par. [0178]: “The dashboard 161, as shown in FIG. 14 may provide access to user data such as a leaderboard, user progress, user performance, goals, user preferences, learning plan, study groups, user analytics, user assessments, etc. The user data may be stored in the data stores 122 of the central server and output to the remote devices (e.g., 102, 130) for presentation on the remote devices” teaches the information stored of the user includes a user’s progress through the learning plan and user assessments (content progression)); 
identifying and delivering a question to the user device based on the user information (Par. [0171]: “For example, a competency (skill level) of a user can be treated as the ranking of a first player, and the difficulty of the question that the user is about to be asked could be treated as the ranking of the second player” teaches a question is delivered based on the information or skill level of the user and difficulty level of the question asked); 
receiving a response to the delivered question from the user device (Par. [0171]: “If the user answers the question correctly, their skill level increases, and if the user answers the question incorrectly, their skill level decreases” teaches the student’s response to the question either being correct or incorrect); 
determining that the received response is incorrect (Par. [0171]: “If the user answers the question correctly, their skill level increases, and if the user answers the question incorrectly, their skill level decreases” teaches the student’s skill level decreases if their response to the question was answered incorrectly). 
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee in view of Regan to incorporate the delivering of questions to the user based off their skill level and determining if the question was answered correctly or incorrectly by the student of Regan. 
Regan: Par. [0007]) and to “determine the best learning modalities for an individual, which can then be used to suggest future activities that would be most effective for that individual” and “sampling of individuals across a number of modalities to perform a new activity, the results of which can be used to assign suitability scores for each modality to the activity” (Regan: Par. [0216]).

Regarding Claim 24 (original),
Lee in view of Regan teach the method of claim 23.
Regan further teaches wherein the second content comprises a second question (Par. [0196]: “To determine the next question asked, the max value of the array is determined, and a question is asked from the available questions that the user has not seen whose difficulty most closely matches the highest probability proficiency. In the case of a tie, the more difficult question is asked” teaches the second content as the next question (second question) being asked). 
Lee and Regan are analogous art because they are directed to providing a learning system to users using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the date of invention of the current application to modify the language learning system of Lee in view of Regan to incorporate a next question asked from the available question that the user has not seen of Regan. 
	Doing so would allow “for the continuous reevaluation of content in response to learner interaction as well as evaluation of the learner in response to content interaction” (Regan: Par. Regan: Par. [0216]).
Regarding Claim 25 (original),
Lee in view of Regan teach the method of claim 12.
Lee further teaches wherein the launch of the artificial intelligence engine is triggered via at least one triggering condition, wherein the triggering condition delineates between patterns of user interaction (Par. [0179]: “The error words (for example, to, at, and the like) corresponding to the position and kind of the error of the corresponding sentence are predicted using the machine learning model, and the error sentence into which the error words are substituted is generated based on the probability information” teaches the error within a sentence (triggering condition) are then predicted using a machine learning model within the main server (artificial intelligence engine) which is triggered to launch in order the predict the error within a sentence) position and kind of error is taught as the triggering condition which delineates between patterns of the user interaction).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125